DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
Claims  are currently pending and have been examined.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figures 1-3 since the rectangular boxes, diamonds, and ovals are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular boxes, diamonds, and ovals depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Figures 4-10 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 
  are rejected under 35 U.S.C. 102  as being  by Nishio et al. (US 2017/0030260), hereinafter Nishio et al.
Regarding Claim , 
 discloses:
A system comprising:
a first exhaust gas temperature sensor () configured to measure a first temperature of exhaust gas produced by an engine at a first location in an exhaust system of the engine  (¶¶);
control device includes a control part for feedback controlling a boost pressure of the turbocharger based on a deviation between a target boost pressure and an actual boost pressure”); and
a combustion control module (50) configured to take the following actions when the first exhaust gas temperature is less than a first predetermined temperature:
select at least one of the target boost pressure, a target exhaust gas recirculated (EGR) flow rate of the engine, and a target fuel injection parameter of the engine from a first set of target values when the boost error is less than or equal to a predetermined value (¶¶0008-0015, 0038-0041, 0103-0104; “The determination parts 54 and 254 determine whether or not the exhaust state can achieve the target boost pressure … the determination part can adopt arbitrary determination methods as long as it can determine whether or not the exhaust state can achieve the target boost pressure”; “exhaust state can be determined from various parameters such as the exhaust temperature”); and
select the at least one of the target boost pressure, the target EGR flow rate, and the target fuel injection parameter from a second set of target values when the boost error is greater than the predetermined value, wherein the second set of target values is different than the first set of target values (¶¶0008-0015, 0038-0041, 0103-0104).
Regarding Claim , 
 discloses:
wherein the combustion control module is configured to select the at least one of the target boost pressure, the target EGR flow rate, and the target fuel injection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over Nishio as applied above in view of Oh et al. (US 2015/0308332), hereinafter Oh et al.
Regarding Claim , 
 fails to explicitly disclose:
wherein, when the first exhaust gas temperature is less than the first predetermined temperature, the combustion control module is configured to:
select the target fuel injection parameter from the first set of target values when the boost error is less than or equal to the predetermined value; and

 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing a combustion control module to select the target fuel injection parameter from the first set of target values when the boost error is less than or equal to the predetermined value and select the target fuel injection parameter from the second set of target values when the boost error is greater than the predetermined value when a first exhaust gas temperature is less than a first predetermined temperature (¶¶0011, 0014-0015, , 0088-0090) in order to properly adjust the vane opening rate of the a turbine to achieve a target boost pressure (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would utilize a combustion control module to select the target fuel injection parameter from the first set of target values when the boost error is less than or equal to the predetermined value and select the target fuel injection parameter from the second set of target values when the boost error is greater than the predetermined value when a first exhaust gas temperature is less than a first 
Regarding Claim , 
 disclose:
wherein the target fuel injection parameter includes at least one of a target fuel injection timing and a target number of fuel injections for a cylinder of the engine during each combustion cycle of the engine.
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement.”
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing a target fuel injection parameter including at least one of a target fuel injection timing and a target number of fuel injections for a cylinder of the engine during each combustion cycle of the engine (¶¶) in order to prevent misfires (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would technique of utilizing a target fuel injection parameter including at least one of a target fuel injection timing and a target number of fuel injections for a cylinder of the engine during each (¶¶) in  to in order to prevent misfires (¶¶). (See: MPEP 2143(I)(D)).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747